Citation Nr: 1720804	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


REPRESENTATION


Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD


B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in November 2014 and, most recently, in September 2016 for additional development.  The matter has been returned to Board for appellate consideration.

The issue of entitlement to an increased disability rating for service-connected diabetes mellitus has been raised by the record in November 2015, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board finds that additional development in necessary regarding the Veteran's issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  Therefore the Board remands the case to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  Specifically, the Board directed the RO to obtain outstanding VA clinical documentation pertaining to the treatment of the Veteran's psychiatric disabilities not already of record, most particularly from 2015 forward.  The Board notes that the RO has obtained the requested clinical documentation from the Veterans Affairs Medical Centers (VAMC) in Danville, Illinois and St. Louis, Missouri.  

The Board also requested that the Veteran be afforded a VA examination with a VA psychiatrist or psychologist, other than the mental health professional who provided a March 2015 addendum opinion.  In November 2016, the Veteran was afforded a VA examination at the St. Louis VAMC.  However, according to the examination report, the Veteran slept off and on throughout the examination.  He reported to the examiner that his medications make him sleepy and he finds it difficult to stay awake.  The examiner noted that for exam purposes, the Veteran gave very little information, his sentences would trail off as he would fall asleep, and he provided broad answers to many of the questions.  See the November 2016 VA examination report.  The Board finds that in order to appropriately determine whether service connection is warranted for his acquired psychiatric disability, the Veteran must be scheduled for an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record any VA clinical documentation, if such should exist, from the Danville VAMC and St. Louis VAMC pertaining to the treatment of the Veteran's psychiatric disabilities, specifically from 2016 forward.

2.  After clinical records, if any, are obtained, contact the Veteran and schedule him for a VA examination with an appropriate examiner.  Request that the VA psychiatrist or psychologist review the entire claims file in connection with the examination.  All relevant documents should be made available to, and reviewed by, the VA examiner.  The VA examiner must note in the examination report that she or he has reviewed the entire claims file.  The VA examiner must also consider the Veteran's lay accounts as credible.  All indicated diagnostic tests or studies should be performed.
The Board encourages the VA examiner to ensure that the Veteran is awake prior to the examination and during the course of the examination.  If this is not possible, the VA examiner should state why this is the case and opine as to the etiology of the Veteran's lack of wakefulness.  The Board encourages the examiner to review and refer to medical treatises and/or literature, if she or he finds it necessary to render an opinion.

The VA examiner should offer the following additional opinions:

a)  Is it as least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed PTSD had its onset in, was caused by, or is otherwise related to the Veteran's service, most specifically to fear of hostile military activity?

b)  For any diagnosed non-PTSD psychiatric disorder, to include specifically, but not limited to depression and anxiety disorder, is it as least as likely as not (i.e., probability of 50 percent or greater) that the acquired psychiatric disability had its onset in, was caused by, or is any way related to the Veteran's service?

In rendering the requested opinions, the VA examiner must assume and specifically note, as fact, that 1) the Veteran has diagnoses of PTSD, depression, and anxiety disorder; and 2) the Veteran experienced fear of hostile military or terrorist activity during service in Vietnam.

It would be helpful if the examiner would use the following language, as may be appropriate for each diagnosed psychiatric disorder: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (as described above), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as to find against it.

A complete rationale for all opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, she or he should fully explain why such opinion could not be rendered

3.  After completion of the above and any additional development deemed necessary, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder.  If the benefit sought remains denied, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC).  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






